IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PAUL CALLAHAN,                            : No. 137 MM 2018
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE COMMONWEALTH OF                       :
PENNSYLVANIA COMMON PLEAS                 :
COURT OF BUCKS COUNTY,                    :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Extraordinary Relief is

DENIED.